                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: VOLKSWAGEN “CLEAN DIESEL”                   MDL No. 2672 CRB (JSC)

                                   8    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/             ORDER DENYING PLAINTIFF’S
                                   9
                                                                                           MOTION FOR RELIEF FROM NON-
                                  10    This Order Relates To:                             DISPOSITIVE PRETRIAL ORDER OF
                                                                                           MAGISTRATE JUDGE
                                  11
                                        BRS, No. 16-cv-3435, Dkt. No. 30
                                  12    _____________________________________/
Northern District of California
 United States District Court




                                  13          Having considered Plaintiff’s motion for relief from a discovery order entered by

                                  14   Magistrate Judge Corley on December 3, 2019, the Court DENIES the motion. Judge Corley’s

                                  15   decision was not clearly erroneous or contrary to law. See Fed. R. Civ. P. 72(a).

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: January 13, 2020

                                  19
                                                                                                   CHARLES R. BREYER
                                  20                                                               United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
